The judgment on the petition, after coming in of the amended answer, was for petitioner.
The rules touching the constitutionality of a statute are established in this jurisdiction, and the decisions are collected in Jefferson County v. Busby (Ala.App.)148 So. 415;2 State ex rel. Austin v. Black, 224 Ala. 200, 130 So. 431; Ex parte Bowdoin (Ala.App.) 141 So. 911;1 Ex parte Parks,225 Ala. 8, 141 So. 914.
The issues as to the sufficiency of the notice, under section 106 of the Constitution, accompanying each bill on its introduction in the House as No. 279 and in the Senate as No. 171, were sustained. We are not disposed to recede from the announcement that such notice contained the substance of the proposed act. First National Bank of Eutaw v. Smith, 217 Ala. 482,117 So. 38; State ex rel. Wilkinson v. Allen, 219 Ala. 590,123 So. 36.
The decisions as to what constitutes the journals of the Legislature as filed in the office of the Secretary of State are likewise positive and long established. Montgomery Beer Bottling Works v. Gaston, Judge of Probate, etc., 126 Ala. 425,28 So. 497, 51 L.R.A. 396, 85 Am. St. Rep. 42; State ex rel. Brickman v. Wilson, 123 Ala. 259, 26 So. 482, 45 L.R.A. 772; Penton v. Brown-Crummer Inv. Co., 222 Ala. 155, 131 So. 14, and authorities; Ex parte Kelly, 153 Ala. 668, 45 So. 290; State ex rel. Frederick v. Brodie, 148 Ala. 381, 41 So. 180.
The journals so filed in the office of the Secretary of State and as published show that Senate Bill No. 171 was delivered to the Governor on March 7, 1931, but fail to show that the same was vetoed by the Governor and returned to the Senate within two days after the reassembling of the Legislature on March 31, 1931. Section 125, Constitution; House Joint Resolution 61, vol. 1, House Journal, p. 623; Senate Journal, vol. 1, pp. 479, 483, 651, 649; House Journal, vol. 1, pp. 608, 612, 635, 695, 727, 752. We take judicial knowledge that Senate Bill No. 171 was not filed in the office of the Secretary of State as a bill enacted into law; take judicial knowledge of the proclamations and messages of the Governor; we take judicial *Page 199 
knowledge of the laws. State ex rel. Crenshaw v. Joseph,175 Ala. 579, 593, 57 So. 942, Ann. Cas. 1914D, 248; Woessner, Sheriff v. Bullock, 176 Ind. 166, 93 N.E. 1057; Greene v. Boaz,157 Ala. 68, 47 So. 255; Jordan v. McDonnell, 151 Ala. 279,44 So. 101; Mobile, Jackson  Kansas City R. R. Co. v. Bromberg, Adm'r, etc., 141 Ala. 258, 37 So. 395; Kansas City, Memphis 
Birmingham Railroad Co. v. Flippo, 138 Ala. 487, 35 So. 457; Jemison v. Town of Fort Deposit, 21 Ala. App. 331, 108 So. 396. See, also, Hodge v. Joy, 207 Ala. 198, 201, 92 So. 171; State ex rel. Rabb v. Holmes, 196 Ind. 157, 147 N.E. 622; 15 R. C. L. p. 1066, § 9, and note; 23 C. J. p. 128, § 1947.
We have refreshed judicial knowledge as to the Governor's message, and it was of date of March 31, 1931, to the Senate and of the veto of Senate Bill No. 171, and was within the provisions of section 125 of the Constitution.
The failure to insert that veto message in the journal did not render it nugatory in that he acted in an executive capacity in a legislative matter. Any other construction would subordinate that prerogative executive action of the Governor to the discharge or failure thereof, of the clerk of the Senate or the House. Though the records of the Secretary of State fail to disclose such bill and its veto, those of the clerk of the Senate disclose such bill and its veto and return to the Senate on March 31, 1931.
When the bill with the Governor's veto was returned by him to the House, in which it originated, and no further action was taken thereon, it failed to become a law (section 125, Constitution; Jones v. McDade, 200 Ala. 230, 232, 75 So. 988; Stewart, Clerk of House, etc., v. Wilson Printing Co., 210 Ala. 624,99 So. 92; Tayloe v. Davis, 212 Ala. 282, 102 So. 433, 40 A.L.R. 1052); and this, no doubt, accounts for the failure of the records in the office of the Secretary of State to disclose that such Senate Bill was or was not passed.
We have examined the notices attached to Senate Bill No. 171, introduced February 17, 1931, and House Bill No. 279 of the same date, and find the same of like effect and to be a sufficient statement of the substance of the proposed act, in due compliance with section 106 of the Constitution. First National Bank of Eutaw v. Smith, 217 Ala. 482, 485, 117 So. 38.
The notice being the same on both bills, did the failure of the Senate Bill exhaust the notice as given of the House Bill? We are of opinion that when given it was a compliance with constitutional authority and requirement as to the introduction of a local bill, and did not become functus officio on the failure of the Senate Bill with like notice. This is the effect of the holding on this question contained in Hudgens v. State,15 Ala. App. 156, 159, 72 So. 605, and Ex parte Bowdoin (Ala.App.) 141 So. 911, 913; Ex parte Parks, 225 Ala. 8,141 So. 914.
We do not find that the provisions contained in section 4 of the act were a departure from the published notice, or from the title; nor were they offensive to section 45 of the Constitution. Local Acts 1931, p. 183. As to notice required of the substance of a bill, see Roper v. State ex rel. Day,210 Ala. 440, 441, 98 So. 286; Ex parte State ex rel. Letford,200 Ala. 162, 75 So. 910; State ex rel. Van Deusen v. Williams,143 Ala. 501, 39 So. 276; Christian v. State, 171 Ala. 52, 53,54 So. 1001; Larkin v. Simmons, 155 Ala. 273, 46 So. 451.
We are of opinion that the order of the circuit court was free from error, and it is therefore affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER, FOSTER, and KNIGHT, JJ., concur.
BOULDIN, J., dissents on authority of Commissioners' Court of Winston County v. State ex rel. County Highway Com., 224 Ala. 247,139 So. 356, and cases there cited.
BROWN, J., dissents.
1 Ala. App. 66.
2 25 Ala. App. 449.